 524DECISIONSOF NATIONALLABOR RELATIONS BOARDAshlandOilCompany of CaliforniaandDean K.Buckley. Case20-CA-7271January 31, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September27, 1972,Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding.Thereafter,theCharging Party filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs,and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.iSubsequent to the filing of the aforementioned exceptions and briefs,the ChargingParty filed a "Motion Requestingan Order ToIssue OrderingRegional Director To Investigate New Evidence,"and Respondent filed"Response to Motionby ChargingParty " Thereafter,the Charging Partyalso filed a"Motion ToReopen the Record." which is similar in substanceto his first motion.Both motions are denied as lacking in merit.DECISIONSTATEMENT OF THE CASEIRVINGRoGOSiN,AdministrativeLaw Judge: Thecomplaint,issuedMarch 6,1972, alleges that on or aboutFebruary 3, 1972, Respondent discharged Dean K.Buckley because of lack of membership in the Union,thereby engaging in unfair labor practices within themeaning of Section 8(a)(1) and(3) and Section 2(6) and (7)of the Act.'Respondent's answer admits the procedural and jurisdic-tional allegations of the complaint;admits the supervisorystatus of Ferdie Rascon but denies said status with respectto Robert Oehrlein;and denies the remaining allegationsof the complaint.On April 19, 1972, a pretrial conference was held beforethen Trial Examiner Louis S.Penfield at San Francisco,California.iDesignations herein areas follows. The GeneralCounsel, unlessotherwise noted,his representatives at the hearing;Ashland Oil CompanyHearing was held before me on May 2 and3, 1972, atSan Francisco,California.All parties appeared and wererepresentedby counsel (no separate appearance havingbeen filedby or onbehalf of the ChargingParty)and wereaffordedfullopportunityto be heard,to examine andcross-examine witnesses, to introduce oral and documenta-ry evidencerelevant and material to the issues,to argueorally, andto file briefs and proposed findings of fact andconclusions of law.Pursuant to an extension of time dulygranted,the General Counsel and Respondent filed briefson June 22, 1972. Noproposed findings and conclusions oflaw have beenfiled byany of the parties.Uponthe entire record in the case,and based upon theappearance and demeanor of the witnesses, and the briefsof the parties,which have been carefully considered, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaintalleges, Respondent's answer admits, anditishereby found that,at all times material herein,Ashland Oil Company of California,Respondent herein,has been a corporation duly organizedunder the laws ofthe State of California, with a placeof business in Oakland,California,engaged in the importationand distribution ofbulk gasoline.During the year precedingissuanceof thecomplaint, inthe courseof itsbusiness operations,Respondent pur-chased andreceived goods and materials valued in excessof $50,000 directlyfrom suppliers located outside the Stateof California.The complaint furtheralleges,and Respondent's answeradmits,that,at all times material herein,Respondent hasbeenan employerengaged in commerce, and in operationsaffectingcommerce,within the meaningof Section 2(6)and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLine DriversLocal No.468, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, the Unionherein,is,and at all times materialherein has been,a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Collective-Bargaining AgreementRespondent and the Union are parties to a collective-bargaining agreement entitled"California-Arizona-Nevad-a TransportTank Supplemental Agreement,"covering theperiod July 1, 1970, toSeptember30, 1972,automaticallyrenewable in the absence of specified notice.As recited inofCalifornia-Respondent,theCompany,or theEmployer,Dean K.Buckley: the Charging Party; Line Drivers Local No468, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica: the Union, the National LaborRelationsAct, asamended (61Stat. 136, 73 Stat. 519, 29 U.S.C. Sec. 151,et seq.),the Act; the NationalLaborRelations Board:the Board.The chargewas filed onFebruary 4 andserved on Respondenton February 7, 1972201NLRB No. 78 ASHLAND OIL COMPANY OF CALIFORNIA525the preamble,this agreement is supplemental to and madepart of the Western States Area Master Agreement, takingprecedence over the specific terms of that agreement onlyto the extent specifically provided in the supplement. Theimmediate parties to the supplemental agreement are theCalifornia Trucking Association and named local unions,including Locals 315 and 468, affiliated with the WesternMaster Freight Division and the Western Conference ofTeamsters and theInternationalBrotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,and the supplemental agreement provides for wages andworking conditions of employees in the operations of tanktrucks,trailers,and semitrailers engaged in the transporta-tion of liquid and semiliquid products. The record does notdisclose whether Respondent is a party to thisagreementby virtue of membership in the Association or by reason ofhaving subsequently adopted the agreement but there is nodispute that Respondent is a party to the agreement. Thesupplemental agreement does not appear to contain aunion-security provision and since the Western States AreaMasterAgreement is not in evidence, and no otherevidence was offered in this regard, no express finding ismade in this connection. It appears, however, from thesupplemental agreement that the Area Master Agreementprovides for some form of dues deduction.B.Discrimination in Regard to Hireand Tenureof EmploymentDean K. Buckley, a member of Teamsters Local 315, washired as a tank truck driver by Ferdie Rascon, Respon-dent'smarine terminal manager, in January 1972. Soonafterward, Al Costa, whom Buckley identified as the shopsteward, told him that it would be necessary for him totransfer his union membership from Teamsters Local 315to Teamsters Local 468.2On the morning of February 3, Buckley went to unionheadquarters in Oakland, where he spoke to CarolieTowner, a receptionist. Buckley showed her his member-ship card in Local 315, offered her a check to cover thetransfer fee, and told her that he had been hired byRespondent and wanted to transfer to Local 468. Townerdenied or could not recall whether Buckley showed her hismembership card in Local 315 but testified that he did notshow her a check, adding that they had not reached thatstage. She did, however, ask him whether he had a letterfrom his Employer. Buckley said that he did not but that,according to his understanding of the contract, it was2Although,accordingto Albert G.Tercheria,business agent for Local468,Costahad neverformallybeen elected shop steward, Terchenaconceded that priorto February3 Respondent's drivers had submitted a"petition" requesting that Costa be designated shop steward.Terchenaacknowledged that he did not reject this requestor notifythe employeesthat Costawas not authorized to act in thatcapacity.It is, therefore, foundthat Costapurportedto act as shop steward,with the Union's knowledgeand implied consent, that theUnion didnothing to repudiate his conduct,that the employees reasonably regardedCosta astheir shop steward, andthat Buckley wasjustdied in relying uponCosta's representation.3The reference was presumably to sec.13 of thesupplemental agreementwhich provides-Within seven(7) daysfrom the date of hiring of a new employee, theEmployer will give the Unionin writing the following information: (1)name,home address and Social Security number of the newly hiredincumbent on the Employer to notify the Union within 7days of his employment .3Buckley added thatifTownerhad any doubt that he had been hired byRespondent, shecould readily verify this bya telephone call to theCompany. According to Buckley,she replied, "We can't dothat." In Buckley's version of this episode,Towner thenconferred with someonein the inner office,and when shereturned, told him, "We can't take youinto the Union." Hecountered,"You know,I have hadtrouble with this Unionbefore."4She made no response,and Buckley,who wasbecomingincreasingly irate, left.In Towner's version of this incident,after learning thatBuckley did not havea letter from his Employer, shechecked theunion files for a hiring notice from theCompany, and whenshe found none told him to wait inthe conference room for Tercheria,who wasout of theoffice, to return.Buckley asked her if she knew who hewas, and she made some innocuousreply.Visibly irate,Buckleyrefused to wait,and shouted,"rellManny Joseph[theUnion's secretary-treasurer]Iam on my way to SanFrancisco," presumably, to theBoard'sRegionalOffice.ScottSalisbury,a union organizer,who was in theconference room, heard this outburst but did notintervene.Thereis no evidencethat Townerconferredwith Salisbury.She denied saying toBuckleythat the Unioncould nottake himin as a member.Accordingto her,a unionmember seeking a transfer is routinely referred to thebusiness agent assigned to the particularemployer, in thisinstance,Tercheria.In the absence of the business agent,Towner checks thefilesfor a hiringnotice,and if there isone on file, completes the paper work, and holds the papersfor the businessagent's approval.5After testifying initiallythat she didnot know whoBuckleywas before he presented himself on the morning inquestion, she later admitted that she had been aware of theunfair labor practicecharges he had filed against theUnion, but testified that none ofthe union businessrepresentatives had ever discussed Buckley with her, anddisclaimed any knowledgeof the circumstancessurround-ing Buckley's controversy with the Union.When Tercheria returned tothe union officewith MannyJoseph, Townerrelated what had occurred in her encoun-ter with Buckley.It is evidentfrom her testimony that themen realizedthat thiswas the personwho had filed theunfairlabor practicecharges against theUnion. Tercheriatestified,nevertheless,that heexpected Buckley to returnwith a letter of hiring fromRespondent because,accordingto him, Towner had told Buckleythat there was nothingemployee; (2) date employee was hired.4Reference to the"trouble"with Local 468 was to a series of six unfairlabor practice charges which he had filed with the Board against Local 468,dating back to 1966,each alleging violations of Section 8(bXIXA) and (2) ofthe Act.In addition, Buckley had filed a civil suit against Local 468 on July15, 1968, which was pending at the time of the hearing.3Despite the testimony of Huston Holman,referred to later,that whenhe transferred to Local 468, the transaction was handled entirely by thereceptionist,the record does not justify a finding that she was authorized togrant the transfer without the approval of the business agent. Contrary toHolman,Tercheriatestified that he personally verified the hiring ofHolman,obtained a hiring notice from the Company,and informedHolman that the transfer had been approved.Moreover, Holman testifiedthat he furnished the Union with a hiring notice in accordance with itsprocedures. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDtheUnion could do for him until he submitted such aletter.It is conceded that about 2:30 that afternoon, Buckleytelephoned Respondent's terminal, and reached RobertOehrlein, the dispatcher. Buckley asked him what time hewas to report for work the next day. Oehrlein told him toreport at 7 o'clock in the morning.6When Buckley returned home that evening, he told hiswife of his experience at the union office earlier that day.Predicting that he would be discharged by Respondentbecause of his controversy with Local 468, Buckley toldher to listen in on an extension phone to any calls he mightreceive that night. Buckley did, in fact, receivea telephonecall from Supervisor Rascon that night but there is a sharpconflict as to the time of the call and the nature of theconversation.According to Rascon, he made the callbetween 5 and 5:30, before the drivers reported for thenight shift, which usually took place between 5:30 and 6,and Rascon testified that he did not recall seeing any of thenight drivers at the time he made his call. Rascon testifiedthat he dialed Buckley's number directly, without goingthrough the switchboard, and that Dispatcher Oehrlein waspresent and remained during the entire telephone conver-sation.According to Buckley and his wife, the call came inabout 9 o'clock that night, and she listened in on atelephone extension in the kitchen.?According to the Buckleys, Rascon told Buckley in thetelephone conversation, "Dean, this is Fred at Ashland. Ican't use you any more." Asked why not, Rascon said,"The Union called and said you were a troublemaker andto get rid of you." Buckley rejoined, "You know, I havehad trouble with this union before. I am going to dosomething about it." Rascon countered, "You do what youwant, but I can't use you any more."As recounted by Rascon and Oehrlein, their version ofthis telephone conversation was that on February 3, atapproximately 5:30 p.m., Rascon called Buckley from theterminal in Oehrlein's presence. Rascon dialed Buckley'stelephone number in San Ramon and ". . . told him I hadto let him go because his application did not check out."Buckley ventured that there was "more to it than that."Rascon merely said, "I am sorry. I don't know anythingother than that," and hung up. Rascon, corroborated by6Oehrlein, who was promoted on February 10 to the position of truckand driver supervisor, with responsibility for hiring and discharging driversand truck maintenance, fully corroborated Buckley's testimony regardingthis telephone conversation.9While the precise time of the call may be immaterial, the GeneralCounsel, in an effort to impeach the credibility of Rascon and Oehrlein,subpenaed the telephone company records of Respondent's calls for theperiod in question. According to the telephone company representative, anautomated record of all message unit and long-distance telephone callsdialed directly from the subscriber's telephone number, giving the date, thenumber called,the time and length of the call,and all essential data forbilling purposes, is maintained by means of a computer system. Accordingto this record,the representative testified,no call was made fromRespondent's telephone number to Buckley's telephone at any time onFebruary 3. Thus, the General Counsel contends that call was not madefromRespondent'sterminal at the time Rascon claimed, but fromsomewhere else, and at the time stated by Buckley and his wife. Respondentchallenges the accuracy of these records on the basis that, according to thetestimony of Respondent's witnesses, message unit calls placed fromRespondent's office do not appear on the records which were produced, andmaintains that these records are, therefore, unreliable. The fact that RasconOehrlein,categoricallydenied telling Buckley in thetelephone conversation that the Union had told him to "getrid of him because he was a troublemaker." Rascon furtherdenied that he had ever made such a statement at anyother time or that Buckley had ever mentioned to him thathe had been involved in any controversy with TeamstersLocal 468 or any other union.Rascon, in Respondent's employ for 7 years, the last 2 asmarine terminal manager, with some 12 men, includingdrivers, under his supervision, disclaimed any knowledgeof any controversy between Buckley and Local 468 or anyof the unfair labor practice charges or litigation filed byhim againsttheUnion. Although hewas somewhat lessthan candid when he testified that he was not even awarethat a collective-bargaining agreement existed betweenRespondent and Local 468, considering his position withthe Company, and denied, until it was actually shown him,that he gave a pretrial statement to a Board agent, some 3weeks after the events described, there was no evidencethat he had had any knowledge of Buckley's controversywith the Union, unless Buckley's testimony regarding thetelephone, conversation is credited. Patently, if the testimo-ny of Buckley and his wife is credited, a clear case ofdiscrimination has been established. Before resolving thisconflict, however, it may be well to review the backgroundof this controversy.On January 11, 1972, Buckley filed an employmentapplication, together with an insurance company bondapplication, listing the names of his previous employers,the nature of his job and the reason for leaving, as requiredby Respondent. On January 17, Edna Lally, secretary toRespondent's president, wrote to four of the six employerslisted to verify Buckley's application. When no replies wereforthcoming, Lally followed up by telephone, calling eachof the employers. According to her, she was unsuccessful inreaching some of them because their lines were busy. Oneemployer whom she reached declined to divulge anyinformation. She did, however, reach Telfer Tank Lines,and talked to someone in the personnel department, whoinformed her that Buckley did not leave that employerbecause of "Lack of Work,Seasonal," asBuckley hadstated in his bonding application, but that he had beenterminated for failure to follow instructions. She made nofurther effort to communicate with any of Buckley's otherand Oehrlein testified thattheywere together at the time the call was madedoes not necessarily establish that the call was, in fact,made from theterminal or at the time they stated.It is idle to speculate as to why bothRascon and Oehrlein should have insisted that the call was made from theterminal at about 5:30. It might be noted that,according to Rascon, he hadbeen notifiedby WalterJ. Simas, president of Respondent, on the morningof that day to terminate Buckley because his employment application didnot "check out." When Rascon discussed the matter with Oehrlein inmidafternoon,and Oehrlein suggested that Rascon notify Buckley, Rasconsaid that he did not have the time to do so because he was "dischargingtanks."Moreover,Rascon testified that his duties took him between theCompany'smain office in Oakland, and the terminal near the waterfrontsome 5 or 6 miles apart.It is, therefore,not extraordinary that Rasconwould not have actually reached Buckley until late that evening. To theextentthat itmay be material,it is found that the telephone call was madeabout 9 o'clock that night,as testifiedto bythe Buckleys,probably fromsome place other than the terminal.Resolution of the conflict in thetestimony as to the time the call was actually made does not, in itself,however, afford an adequate basis for resolving the conflict in the testimonyas to whether Rascon actually made the statements in the telephoneconversation attributed to him by Buckley, presently related. ASHLAND OIL COMPANY OF CALIFORNIA527former employers. On the morning of February 2, Lallynotified Simas, Respondent's president, that Telfer was theonly employer, whose name appeared on the bondingapplication, who had been willing to furnish any informa-tion regarding Buckley's previous employment. Lallyfurnished Simas with a memorandum, reading:February 2, 1972Buckley did not leave Telfer Tank Lines because of"Lack of Work, Seasonal" as stated in his application.He was terminated. The reason was failure to followinstructions.Also,he is charged by government(Department of Transportation) with falsifying hisdriver's logs; criminal case in federal court.E.LallyLally testified that she was further told by Telfer'spersonneldepartment"off-the-record"thatBuckley"was a trouble-maker." Although she did not statewhether she reported this to Simas, it may be assumedthat she would have done so out of loyalty to heremployer.8 Simas thereupon called Rascon and instructedhim to discharge 'Buckley "because'[his]Iapplication did notcheck out."As to one of Buckley's former employers, J. ChristensonCompany, General Counsel suggested that this employerwas no longer in business, which would explain the reasonfor its failure to respond to Respondent's inquiry. Buckleyacknowledged, however, that Christenson was a division ofCaliforniaMotor Express, that Christenson's operatingrights had been transferred to another company, known asI.C. X., successor to California Motor Express. Respon-dent contends, therefore, that it may reasonably beassumed that mail addressed to J. Christenson Companywould have been forwarded to California Motor Express orI.C. X., its successor. In fact, Respondent points out that,in an action filed on July 15, 1968, in the Superior Courtfor the State of California for the County of Alameda, byBuckley against the Union and other defendants (Case381339), one of the named defendants is ICS (formerly J.Christenson Company), a division of California MotorExpress. This, in Respondent's view, warrants the inferencethat Christenson's failure to reply to Respondent's letter ofinquiry was deliberate. It may be argued that Lally's failureto persist in her efforts to contact Buckley's other formeremployers casts doubt on Respondent's motivation forBuckley's discharge. In view, however, of the failure of theother employers to respond to the Company's inquiries,and the refusal of one to furnish information, it was notunreasonable for her to conclude that further attemptswould prove futile. Moreover, having received the adversereport from Telfer, indicating, at the very least, thatBuckley had made material misstatements in his applica-tion, Lally could reasonably have concluded that there wasno point in going any further. No adverse inference is,therefore, drawn from Lally's failure to persist in attempt-ing to contact Buckley's other former employers.It is scarcely open to doubt that Buckley had becomepersona non gratatoLocal 468. As previously noted,between June 1, 1966, and December 23, 1971, Buckleyhad filed six unfair, labor practice charges against theUnion, alleging violations of Section 8(bXI)(A) and (2).9 Inthree of these matters, Buckley had also filed unfair laborpracticecharges against the employers involved, twoagainst Pacific Intermountain Express, and one againstInterlines BlankenshipMotor Express, alleging violationsof Section 8(axl) and (3). Of all the charges, four, werewithdrawn by Buckley, with the Regional Director'sapproval, and one was dismissed by the Regional Director,whose action was sustained on appeal to the GeneralCounsel. As to the remaining charges (Cases 20-CA-4635and 20-CB-1722), after a hearing before a Trial Examiner,who sustained the allegations of the consolidated com-plaint as to both the employer and the Union, the Boardreversed the decision of the Trial Examiner, and dismissedthe complaint in its entirety. A petition filed by Buckley, inthe United States Court of Appeals for the Ninth Circuit,to set aside the Board's Order, was denied, and a petitionfor a writ of certiorari to the Ninth Circuit, filed with theSupreme Court of the United States, was likewise denied(177 NLRB 689, affd. 432 F.2d 409 (C.A. 9), cert. denied401 U.S. 1002).In addition, Buckley admitted that he had filed fiveunfair labor practice charges against former employers,including J. Christenson Company, Telfer Tank Lines, andPacific Intermountain Express, allegedly for having beendiscriminatorily discharged. As previously noted, Buckleyhad also filed a civil action against Local 468, and itsofficers, joining several trucking companies, includingInterlines Blankenship Motor Express and ICX (formerlyJ.Christenson Company), a division of California MotorExpress. Buckley further conceded, under cross-examina-tion, that about a month before the present hearing, he hadbeen I of 26 drivers employed by Telfer Tank Lines who,together with their employer, had been prosecuted in theU.S. district court for alleged "log violations" under theMotor Carrier Safety Act. According to Buckley, theemployer was fined $7,000, and he was acquitted on twocharges and found guilty and fined $250 on the other, buthad appealed.10 It is not surprising, therefore, that thisemployer had given him an unfavorable recommendation.Itmay be assumed that, considering Buckley's proclivityfor filing unfair labor practice charges against the Union,8According to Buckley,Telfer Tank Lines had been convicted in theU.S. district court, while he was employed by that company as a driver, forirregularities in its drivers'logs, and fined$7,000. Buckley also testified that26 drivers were involved in this proceeding,and that he,as well as otherdrivers, were convicted on some counts, and that he had been fined $250. Inaddition,Buckley conceded that he had filed a civil action against the sameemployer, which had been dismissed,but which,according to him, waspending on appeal.It is, therefore,not surprising that this employer did notgive him a favorable reference.9Cases 20-CB-1545; 20-CB-1688; 20-CA-4635 and 20-CB-1722;20-CB-1818;20-CA-7004 and 20-CB-2542; and 20-CA-7188 and20-CB-2582.10At this juncture,Respondent moved to amend its answer,to allege asa ground forBuckley'sdischarge,that,in addition to making misstatementsinhisemploymentapplication,he had been involvedincriminalproceedingsby the UnitedStatesGovernment,Departmentof Transporta-tion.The motion was allowed. Although Respondentdid not assert this as aground for discharge when it took this action,ithad beenpreviouslyapprisedin a generalway by Telfer of the pendencyof some such charges.The ground advancedfor his discharge,i.e., that his application did not"checkout," might well encompass this adverse information. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDmost of which were ultimately withdrawn or found to bewithoutmerit, theUnion would have had a strongmotivation for denying him a transfer, and even forseeking to+ induce an employer to discharge him or denyhim employment.11 Even assuming, as Respondent con-tends, that the collective-bargaining agreement containedno union-security provision, and that Respondent wouldhave had no reason to accede to the Union's importunitiesto discharge an employee who had incurred its disfavor,the realities of the collective-bargaining relationship could,nevertheless, render an employer responsive to the Union'sdemands.The infirmity in the General Counsel's case,however, isthat there is no direct or adequate circumstantial evidencethatBusinessRepresentative Tercheria ever communicatedwith Respondent, or any of its representatives,to suggestor request Buckley's discharge. Both Tercheria and Simascategorically denied that the Union ever requested Buck-ley's discharge. Nor is there any evidence that Respondenthad been aware of Buckley's problems with the Unionbefore the discharge. It is singular that Buckley did noteven notify Respondent of his difficulty in obtaining atransfer from the Union or, indeed, of his continuingcontroversywith the Union, except in his self-servingstatement in his telephone conversation with Rascon, wheninformed of his discharge. In his brief, the General Counselseeks to have us infer that the Union, "seeking both toimprove its bargaining relationship with Respondent andto keep Buckley out of its hair, could well have passedalong information regarding Buckley being a troublemakerto the Respondent." To draw such an inference would beto substitute surmise or conjecture for probative evidence.In support of his position, however, the General Counseladduced evidence tending, in his view, to establishdisparate treatment by Respondent and the Union asbetween Buckley and a union member who had beendischarged and was subsequently reinstated at the Union'sbehest.This evidence related to Huston N. Holman, atruckdriver, hired by Respondent on November 29, 1971.Huston, a member of Local 468, who had transferred fromLocal 315, was discharged on January 26, 1972, and, afterintervention by the Union, was reinstated as of February 2,1972.According to Holman, Manager Rascon notified himthat he was being dismissed because his application hadnot "cleared," the same reason advancedin Buckley's case.Huston went to the union hall in Oakland the morningafterhisdischarge.After discussing his situation withTercheria, the two men went to Respondent's office. Simaswas out, but, according to Holman, Tercheria spoke overthe intercom to Norman Herrold, Respondent'sgeneralmanager. Holman testified that Tercheria told Herrold thathe "had better talk to him because he (Herrold) wasbreaking down relations, which was a union problem," andafter a pause, added that Herrold might find himselftalking to Tercheria "through a picket line." Holmandenied, however, that Tercheria told Herrold that the11It should be noted that Buckley had also filed an unfair labor practicecharge against the Union in connection with his discharge by Respondentbut subsequently withdrew the charge for reasons not disclosed by thisrecord.Union would picket the facility if Holman were notreinstated. For his part, Tercheria denied that he had anyconversation over the intercom with Herrold. Herrold wasnot called as a witness. No motive has been suggested as towhy Holman should have concocted the incident, andTercheria's denial is not credited.Tercheria and Holman then returned to the union hall.While there, Holman engaged in conversation with otherdrivers.When Holman deplored working conditions atRespondent's operations, one of the drivers remarked thatthey needed someone to "stir things up." Holman rejoinedthat they already had such a man, naming Buckley.According to Holman, Tercheria repeated the namequizzically as if trying to recall where he had heard thename before.When Huston repeated Buckley's name,Tercheria advised him to "stay away from him." Tercheriadenied the incident. Holman also testified that he attendeda union meeting on January 28, at Tercheria's invitation.During the meeting, Tercheria announced that Buckley,who was working in Local 468's jurisdiction, had sued thatLocal and P.I.E. (a trucking company), had lost his suit,and later refiled against P.I.E., without naming Local 468as a party.12When Simas returned Tercheria's call later in theafternoon,Tercheria asked for a meeting to discussHolman's discharge. Simas said that he would have tocontact his attorney, counsel in these proceedings, whowould arrange a meeting. Tercheria met with the attorney,and learned that Holman's problem related to his accidentrecord.Tercheria,who had been furnished by Holmanwith copies of the accident reports from the CaliforniaHighway Patrol, discussed the reports with Respondent'sattorney.Tercheria argued that in three of the fouraccidents Holman had not been at fault. The record doesnot reveal the circumstances of the remaining accident,which occurred while Holman had been a driver for AcmeTank Lines. Tercheria protested that it was unfair forRespondent to discharge an employee under these circum-stances.The issue of whether Holman had falsified hisapplication in regard to these accidents-the declaredreason for his discharge having been that his applicationdid not "check out"-was apparently ignored. Nonethe-less,Respondent's counsel acceded to Tercheria's argu-ment, and Holman was reinstated. Since it is evident thatthe reason for both discharges was identical, it may beargued that Buckley was accorded disparate treatment.Whether Respondent regarded Holman's driving recordless serious than Buckley's misstatements on his employ-ment record, the fact is that in each instance Respondentmaintained that the application did not check out. It isundisputed, however, that a week after Buckley's dis-charge, when, Tercheria testified, he first learned of thedischarge,he attempted to intercede with Simas onBuckley's behalf.When he learned that Buckley had beendischarged for "falsification of [his employment] applica-tion," he dropped the matter. It is evident that Tercheria's12Tercheria denied that he made thisstatement,testifyingthat thesubject came up in the form of a communication as part of the regular orderof union business. ASHLAND OIL COMPANY OF CALIFORNIA529efforts on Buckley's behalf were, at most, perfunctory ascompared with those on behalf of Holman.Holman also testified that when he went to the unionoffice on February 2 regarding his discharge, Tercheriatelephoned Respondent's office, and spoke to someonethere, not otherwise identified. During the conversation,Terchena asked whether the phone was "still on confer-ence," and then said, "Well, take it off." After a pause,Tercheria said, "Did you take it off?" He then simplyspoke Buckley's name into the phone, and hung up. Thereisnothing in Holman's testimony to suggest that this hadbeen a conference call when Tercheria first placed it. Noris there any reference to this incident or to Tercheria'salleged remarks concerning Buckley at the union meeting,inHolman's pretrial affidavit, and no explanation wasoffered for this omission. Tercheria denied the telephoneincident.Although it might ordinarily be assumed thatHolman would not have given testimony unfavorable tothe Union, in view of its successful efforts in obtaining hisreinstatement, it is evident that Holman was disgruntledbecause he felt that the Union had been remiss inprosecuting his grievance against Respondent for backpay.In any event, Holman's testimony does nothing more thanestablish the Union's antagonism toward Buckley which isotherwise fully borne out by the record.The circumstantial evidence on which the GeneralCounsel relies, detailed above, while undoubtedly suffi-cient to establish the Union's animus toward Buckley, fallsshortofproving that at the time of the discharge,Respondent was aware of the controversy between Buckleyand the Union or that the Union had ever requestedRespondent to terminate his employment. Nor is there anyevidence that Respondent did so on its own initiative outof regard for the Union. On the contrary, it is morereasonable to conclude that the adverse report it hadreceived from Telfer Tank Lines regarding the reason forBuckley'sdischarge,and Telfer's characterization ofBuckley as a "troublemaker," an obvious allusion to thecriminal litigationin which he had involved the Company,was Respondent's primary motivation for the discharge. Itisentirely understandable that Respondent would havebeen loathe to retain such a troublesome driver in itsemploy.Unquestionably, Buckley made material misstatementsin his employment application concerning the reasons forhis termination by his former employers. On the witnessstand, Buckley admitted that he had been discharged, inmost, if not all, instances, although in his application hestated that he had been terminated for lack of work orbecause his employer had gone out of business.We are left, then, with the conflicting testimonyconcerning Terminal Manager Rascon's telephone conver-sationwithBuckley, in which he was notified of hisdischarge. Despite what has been said about Rascon's lackof candor in certain respects, it seems highly improbablethat a supervisor of his rank, responsible for the day-to-dayoperations at theterminal,dealing directly with uniondrivers,would have made such a damaging admission,implicating his employer in complicity with the Union.Rather,the evidence suggests that,with Buckley,the wishwas mother to the thought.Convinced in his own mindthat he was the victim of the Union's discrimination, andhaving concluded from his interview at the union hall thathe had been denied a transfer, he "heard" what he hadhoped to hear,when told he had been discharged.It is notsurprising that his wife,undoubtedly familiar with herhusband's problems with the Union, would have corrobo-rated his testimony out of loyalty,aswell as personalinterest.Buckley's testimony regarding the telephoneconversation appears too contrived to be credible, and it isfound that Rascon did not make the statements attributedto him.It is further found that the allegations of the complainthave not been sustained by a preponderance of thereliable,probative,and substantial evidence on the recordas a whole,and it will,therefore,be recommended that thecomplaint be dismissed.13IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above,have a close,intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States,and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.Ashland Oil Company ofCalifornia,Respondentherein is, and at all times material herein has been,engagedin commerce within the meaning of Section2(6) and (7) ofthe Act.2.Line Drivers Local No.468, International Brother-hood of Teamsters, Chauffeurs,Warehousemen & Helpersof America, the Unionherein,is,and at all times materialhereinhas been,a labor organization within the meaningof Section2(5) of the Act.3.Respondent has not engaged in unfairlabor prac-ticeswithin the meaning of Section 8(a)(3) and(1) of theAct.13 It is noted that the complaint alleges that Buckley was discharged forlack of membership in the Union and not, as the General Counsel argues inhis brief,because the Union regarded him as a "thorn in [its]side" Thecase,however, was fully litigated on the theory that the Union objected toBuckley because he had instituted a series of unfair labor practice charges,as well as other civil litigation against the Union,had refused him a transfer,and sought to bring about his discharge by Respondent SeeHargettConstructionCo,147NLRB 210, 215-216. It is therefore found that there isno substantial variance between the evidence offered and the allegations ofthe complaint Nevertheless,the infirmity of the General Counsel's case isdue to the lack of any probative showing that Respondent dischargedBuckley because of lack of membership in the Union,or, at the behest ofthe Union, because of the latter's animus toward him. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,ORDERand the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 14Thecomplaint is dismissed in its entirety.14 In the event no exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations,be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board, the findings,its findings, conclusions,and Order, and all objections thereto shall beconclusions,and recommended Order herein shall, as provided in Secdeemed waived for all purposes